                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                        )
                                                 )
                Plaintiff,                       )
                                                 )
v.                                               )      No.:   3:13-CR-28-TAV-HGB-1
                                                 )
ASANTE KORAN WARD                                )
                                                 )
                Defendant.                       )


                        MEMORANDUM OPINION AND ORDER

       This criminal case is before the Court on defendant’s motion for a sentence

reduction [Doc. 31]. Defendant requests that the Court resentence him in accordance with

18 U.S.C. § 3582(c)(2) and Amendments 782 and 788 to the United States Sentencing

Guidelines Manual, which if granted could render him eligible for immediate release. The

government has responded in opposition, conceding that defendant is eligible for the

reduction but urging the Court to exercise the discretion not to grant it. [Doc. 33]. 1

I.     Standard of Review

       “Federal courts are forbidden, as a general matter, to modify a term of imprisonment

once it has been imposed, but the rule of finality is subject to a few narrow exceptions.”

Freeman v. United States, 131 S. Ct. 3685, 2690 (2011) (internal citation and quotation

marks omitted). One exception is identified in 18 U.S.C. § 3582(c)(2):

       [I]n the case of a defendant who has been sentenced to a term of
       imprisonment based on a sentencing range that has subsequently been
       lowered by the Sentencing Commission . . . , the court may reduce the term

       1
           The government has also filed a motion to substitute counsel, which is GRANTED.
       of imprisonment, after considering the factors set forth in section 3553(a) to
       the extent that they are applicable, if such a reduction is consistent with
       applicable policy statements issued by the Sentencing Commission.

The United States Supreme Court has interpreted § 3582(c)(2) as setting forth two

requirements for a sentence reduction. First, “the defendant [must] ha[ve] been sentenced

to a term of imprisonment based on a sentencing range that has subsequently been lowered

by the Sentencing Commission[.]” United States v. Riley, 726 F.3d 756, 758 (6th Cir.

2013) (internal quotation marks and citation omitted). Second, “such reduction [must be]

consistent   with    applicable    policy    statements    issued    by    the   Sentencing

Commission.” Id. (internal quotation marks omitted). If the reviewing court determines

that the defendant is eligible for a sentence reduction, then “[t]he court may then ‘consider

whether the authorized reduction is warranted, either in whole or in part, according to the

factors set forth in § 3553(a).’” United States v. Thompson, 714 F.3d 946, 949 (6th Cir.

2013) (quoting Dillon v. United States, 560 U.S. 817, 826 (2010)).

       In determining whether a defendant has been sentenced to a term of imprisonment

based on a sentencing range that has subsequently been lowered by the Sentencing

Commission, the Court must first determine “the amended guideline range that would have

been applicable to the defendant had the relevant amendment been in effect at the time of

the initial sentencing.” Dillon, 560 U.S. at 827 (internal quotation marks and citation

omitted); see also U.S. Sentencing Guidelines Manual § 1B1.10(b)(1).             Other than

substituting Amendment 782 for the corresponding provision applicable when the

defendant was originally sentenced, the Court “shall leave all other guideline application

                                             2
decisions unaffected.” Id. And the Court “shall not” reduce a defendant’s term of

imprisonment to a term “less than the minimum of the amended guideline range,” nor to a

term “less than the term of imprisonment the defendant has already served.” Id. §

1B1.10(b)(2)(A), (C). 2 In addition to these limits, section 1B1.10 states that a court must

also consider the § 3553 factors and the danger to the public created by any reduction in a

defendant’s sentence. Id. at cmt. n.1(B). A court may further consider a defendant’s post-

sentencing conduct. Id.

II.    Factual Background

       Defendant pleaded guilty to possessing with intent to distribute crack cocaine, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) [Doc. 15]. At the time of sentencing,

defendant was held responsible for 33.7 grams of crack cocaine, which, after a possession-

of-firearm enhancement, corresponded to a base offense level of 26 [PSR at ¶¶ 15–16].

Defendant received a three-level reduction for acceptance of responsibility pursuant to

section 3E1.1(a) and (b), which resulted in a total offense level of 25 [Id. ¶ 22–24]. Given

defendant’s criminal history category of III, defendant’s applicable guideline range was 70

to 87 months’ imprisonment [Id. ¶¶ 35, 64].




       2
         Section 1B1.10 provides one exception to the rule that a defendant may not receive a
sentence below the amended guideline range—namely, if the defendant originally received a
below-guideline sentence “pursuant to a government motion to reflect the defendant’s substantial
assistance to authorities.” U.S. Sentencing Guidelines § 1B1.10(b)(2)(B). That is not the case
here.
                                              3
       The Court accepted the Rule 11(c)(1)(C) plea agreement and sentenced defendant

to the agreed-upon term of 96 months’ imprisonment [Doc. 29].                 According to the

government, defendant is presently scheduled for release on January 21, 2020 [Doc. 33].

III.   Analysis

       Amendment 782 to the Guidelines, which became effective on November 1, 2014,

revised the Guidelines applicable to drug-trafficking offenses by reducing by two levels

the offense levels assigned to the drug quantities described in section 2D1.1. U.S.

Sentencing Guidelines Manual App. C, amend. 782.                Amendment 782 also makes

corresponding changes to section 2D1.11. Amendment 788, which became effective on

November 1, 2014, as well, identified Amendment 782 as retroactive. U.S. Sentencing

Guidelines Manual App. C, amend. 788.

       As an initial matter, and as the government concedes, defendant’s sentence was

“based on a sentencing range that has subsequently been lowered by the Sentencing

Commission,” within the meaning of 18 U.S.C. § 3582(c)(2). Defendant’s sentence was

based on a Rule 11(c)(1)(C) plea agreement, in which the parties “agree that a specific

sentence or sentencing range is the appropriate disposition of the case, or that a particular

provision of the Sentencing Guidelines, or policy statement, or sentencing factor does or

does not apply.” 3 In Hughes v. United States, 138 S. Ct. 1765 (2018), the Supreme Court

“resolved the uncertainty that resulted from [the] Court’s divided decision in Freeman,


       3
         Because “[s]uch a recommendation or request binds the court once the court accepts the
plea agreement,” Fed. R. Crim P. 11(c)(1)(C), the Court does not have discretion to depart or vary
from the agreed-to disposition if the plea agreement is accepted.
                                                 4
[564 U.S. 522 (2011)],” and held that “a sentence imposed pursuant to a Type-C agreement

is ‘based on’ the defendant’s Guidelines range so long as that range was part of the

framework the district court relied on in imposing the sentence or accepting the

agreement.” Id. at 1775. A defendant is eligible for a sentence reduction unless there is a

“clear demonstration, based on the record as a whole, that the court would have imposed

the same sentence regardless of the Guidelines.” Id. at 1776.

       Applying Amendment 782, defendant’s revised base offense level is 24, and

affording defendant the same adjustments defendant originally received, defendant’s new

total offense level is 23. U.S. Sentencing Guidelines Manual § 1B1.10(b)(1). A total

offense level of 23 and a criminal history category of III results in an amended guideline

range of 57 to 71 months’ imprisonment, restricted to 60 to 71 months. Because the

amended guideline range is lower than the previously applicable guideline range, and

because the guideline range was “part of the framework” the Court relied upon when

initially sentencing defendant, Hughes, 138 S. Ct. at 1775, defendant is eligible for a

sentence reduction under § 3582(c)(2).

       Next, the Court must determine whether a sentence reduction is consistent with

applicable policy statements issued by the Sentencing Commission. See U.S. Sentencing

Guidelines Manual § 1B1.10.        “[T]o satisfy the second requirement, a guidelines

amendment must have had the effect of lowering the defendant’s applicable guideline

range.” Riley, 726 F.3d at 758 (internal quotation marks and citations omitted). As




                                            5
discussed, that is the case here, where defendant’s sentence would be reduced in

accordance with a policy change by the Sentencing Commission.

       The Court will now consider the § 3553(a) factors in determining whether and to

what extent the defendant’s sentence may be reduced. As an initial matter, the Court

determines that factors similar to the ones that applied at defendant’s initial sentencing also

apply at this time. Even so, in regard to these factors and in the context of the instant

motion, the Court has considered the nature and circumstances of defendant’s offense and

defendant’s history and characteristics. The government agreed to dismiss the § 924(c)

count that carried a consecutive five-year mandatory sentence, in exchange for defendant’s

guilty plea, guaranteed 96-month sentence, and appeal and collateral-review waivers [Doc.

15]. Defendant’s sentence exceeded his previous guidelines range by around ten percent.

       The Court has also considered the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, to provide just punishment for

the offense, to afford adequate deterrence, to protect the public from further crimes of

defendant, and to provide defendant with needed education and training, medical care, or

other correctional treatment. 4 Further, the Court has considered the kinds of sentences

available and the sentencing range, the need to avoid unwarranted disparities, and the need

to provide restitution to any victims. See 18 U.S.C. § 3553(a). And the Court has

considered the danger to the public as the result of any reduction in defendant’s sentence,


       4
         The Court, however, is not intending to, and is not, imposing or lengthening the
defendant’s sentence to enable the defendant to complete a treatment program or otherwise
promote rehabilitation. See generally Tapia v. United States, 131 S. Ct. 2382 (2011).
                                                6
the seriousness of defendant’s offenses, and the need to protect the public. See U.S.

Sentencing Guidelines Manual § 1B1.10, cmt. n.1(B)(ii).

       Accordingly, after considering section 1B1.10 and the relevant § 3553(a) factors,

the Court finds a reduction in defendant’s sentence to be appropriate. In making this

determination, the Court is particularly influenced by the changes in offense levels affected

by Amendment 782. The Court has also taken into consideration the risk defendant poses

to public safety, the nature and circumstances of defendant’s offense(s), defendant’s

personal characteristics, criminal history, and post-sentencing conduct.

IV.    Conclusion

       For the reasons stated herein, defendant’s motion [Doc. 31] is GRANTED and

defendant’s sentence is REDUCED to 78 months’ imprisonment, which exceeds

defendant’s new, post-amendment guidelines range by ten percent, the same proportion by

which defendant’s prior sentence exceeded the previously applicable guidelines range. If

this sentence is less than the amount of time defendant has already served, the sentence

shall be reduced to a “time served” sentence.        U.S. Sentencing Guidelines Manual

§ 1B1.10(b)(2)(C).

       Except as otherwise provided in this order, all provisions of the judgment dated

November 26, 2013 [Doc. 29], shall remain in effect.

       IT IS SO ORDERED.

                                   s/ Thomas A. Varlan
                                   CHIEF UNITED STATES DISTRICT JUDGE


                                             7
